Appeal from order, Supreme Court, New York County (Walter B. Tolub, J.), entered December 15, 2008, which denied the petition and dismissed this proceeding brought pursuant to ,CPLR article 78 seeking to review respondent’s determination to terminate the tenancy of petitioner Wesley Lakins, unanimously dismissed, without costs.
Although petitioner-appellant Diana Lakins was the wife of the tenant of record Wesley Lakins and was an occupant of the subject apartment, she does not have standing to pursue this appeal since she was not a colessee of the apartment. Indeed, respondent was not even required to serve Diana with a notice and specification of charges (see McLaughlin v Hernandez, 16 AD3d 344, 345 [2005] [respondent “is not obligated to serve . . . notice on household members other than the tenant of record”]).
*605We have considered appellant’s remaining contentions and find them unavailing. Concur—Friedman, J.P., McGuire, Renwick, Richter and Manzanet-Daniels, JJ.